UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7042



MAURICE WAYNE JONES,

                                              Plaintiff - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-ct-03012-D)


Submitted:   December 18, 2006            Decided:   January 12, 2007


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Wayne Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice Wayne Jones appeals the district court’s order

dismissing his Bivens* complaint under 28 U.S.C. § 1915(e)(2)(B)

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Jones v. Stansberry, No. 5:06-ct-03012-D (E.D.N.C. May 1,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




     *
      Bivens v. Six Unknown Named       Agents   of   Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                                - 2 -